            Case 1:19-cv-12208-LTS Document 18 Filed 03/24/20 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS


KIRA WAHLSTROM,
                     Plaintiff

v.                                                      NO. 1:19-cv-12208
ZURICH AMERICAN INSURANCE COMPANY
and AMERICAN GUARANTEE AND
LIABILITY INSURANCE COMPANY
                     Defendants

                           PROPOSED JOINT SCHEDULING ORDER

       Pursuant to Fed. R. Civ. P. 16, the parties hereby submit the following proposed joint

scheduling order.

I.     Timetable for Discovery and Motion Practice

       1.      Initial Disclosures. Initial disclosures required by Fed. R. Civ. P. 26(a)(1) and by

this Court's Notice of Scheduling Conference must be completed by May 1, 2020.

       2.      Amendments to Pleadings. Except for good cause shown, no motions seeking

leave to add new parties or to amend the pleadings to assert new claims or defenses may be filed

after May 1, 2020.

       3.      Fact Discovery – Interim Deadlines.

               a.        All requests for production of documents and interrogatories must be

       served by June 1, 2020.

               b.        All requests for admission must be served by September 1, 2020.

               c.        All depositions, other than expert depositions, must be completed by

       November 2, 2020.
            Case 1:19-cv-12208-LTS Document 18 Filed 03/24/20 Page 2 of 3




               d.      Final Fact Discovery Deadline. All discovery, other than expert

       discovery, must be completed by November 2, 2020.

       4.      Status Conference. To be held on January 15, 2021 or at the Court’s discretion.

       5.      Expert Discovery.

               a.      Trial experts for the party with the burden of proof must be designated and

       the information contemplated by Fed. R. Civ. P. 26(a)(2) must be disclosed by January 2,

       2021.

               b.      Rebuttal trial experts must be designated, and information contemplated

by Fed. R. Civ. P. 26(a)(2) must be disclosed by February 3, 2021.

               c.      All trial experts must be deposed by February 28, 2021.

       6.      Dispositive Motions.

               a.      Dispositive motions, such as motion for summary judgment or partial

       summary judgment and motions for judgment on the pleadings must be filed by March

       31, 2021 with the opposition due 30 days thereafter. In the case of cross-motions the

       deadlines and page limits for the filings other than the Plaintiff’s initial motion are set

       forth in the Session’s Standing Order on Summary Judgment Motions unless specifically

       modified.

       7.      Initial Pretrial Conference. To be held at the Court’s discretion. The parties

shall prepare and submit a pretrial memorandum in accordance with Local Rule 16.5(d) five

business days prior to the date of the conference.

       8.      Settlement. The plaintiff has made a revised settlement demand, which the

defendants have under consideration.
             Case 1:19-cv-12208-LTS Document 18 Filed 03/24/20 Page 3 of 3




        9.      Rule 16 Conference. The parties recommend that the Court either cancel the

Rule 16 Conference and adopt the parties’ joint statement, or permit counsel to attend the Rule

16 Conference by telephone.


 KIRA WAHLSTROM,                                    ZURICH AMERICAN INSURANCE
 By her Attorneys,                                  COMPANY and AMERICAN GUARANTEE
                                                    AND LIABILITY INSURANCE COMPANY
                                                    By its Attorneys,



 /s/ David J. Hoey___________                       /s/Allen N. David________________________
 David J. Hoey, BBO #628619                         Allen N. David, BBO #11500
 Law Offices of David J. Hoey, P.C.                 Avana A. Anderson, BBO #695292
 325 Park Street, Suitge 105                        PEABODY & ARNOLD LLP
 North Reading, MA 01864                            Federal Resereve Plaza
 (978) 664-3633                                     600 Atlantic Avenue
 dhoey@hoeylaw.com                                  Boston, MA 02210
                                                    (617) 951-2100
                                                    adavid@peabodyarnold.com
                                                    aanderson@peabodyarnold.com




                                CERTIFICATE OF SERVICE

        I, Allen N. David, hereby certify that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be mailed by First Class Mail to those indicated as non-registered
participants on this 24th day of March, 2020.



                                                     /s/ Allen N. David
                                                     Allen N. David

1730155
16296-203453
